694 S.E.2d 664 (2010)
In the Matter of John M.B. LEWIS IV.
No. S10Y0868.
Supreme Court of Georgia.
April 19, 2010.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel in response to John M.B. Lewis IV's petition to lift his 24-month suspension from the practice of law, imposed on October 7, 2007, due to his guilty plea to one count of possession of cocaine, for which he received First Offender treatment, see In the Matter of Lewis, 282 Ga. 649, 651 S.E.2d 729 (2007). The State Bar has no objection to lifting Lewis's suspension and the Review Panel recommends that Lewis's petition be granted.
In Lewis, this Court ruled:
At the conclusion of [the 24 months], Lewis's suspension may be lifted only by further order of this Court following his successful participation in the State Bar of Georgia Lawyer Assistance Program as certified to the State Bar by the State Director of the program. Upon obtaining such certification, Lewis may petition the Review Panel for review and recommendation as to whether this Court should lift the suspension. Once the Review Panel has forwarded its recommendation to this Court, we will issue an order lifting or continuing the suspension.
Id. at 650, 651 S.E.2d 729. In support of his petition, Lewis submitted a letter from the Clinical Director of the State Bar of Georgia Lawyer Assistance Program certifying that he successfully participated in the program; that he has undertaken comprehensive treatment; and that he has not only met the Court's conditions for lifting the suspension, but also has taken steps to address the concerns cited in the dissenting opinion in Lewis, supra. He also submitted letters of support and recommendation from various professionals with whom he has maintained a course of counseling since his suspension; each of the professionals provides extremely positive comments and recommendations regarding Lewis's treatment and recovery. Having carefully considered the evidence, we order that Lewis continue to be monitored by the Lawyers Assistance Program on a quarterly basis until such time as his treating professionals and the Lawyers Assistance Program agree that he no longer needs professional consultation. With these requirements in place, and in light of our review of Lewis's petition, the supporting documents, and the Review Panel's report, we find that Lewis has satisfied the condition for lifting suspension set forth in this Court's opinion suspending him from the practice of law and we hereby order that John M.B. Lewis IV's petition to lift suspension be granted and that he be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition to lift suspension granted.
All the Justices concur.